Case: 12-60357         Document: 00512200702            Page: 1   Date Filed: 04/08/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                              April 8, 2013
                                       No. 12-60357
                                     Summary Calendar                        Lyle W. Cayce
                                                                                  Clerk

DAVID CHATMAN,

                                                     Plaintiff-Appellee

v.

KEITH MILES, in his individual capacity,

                                                     Defendant-Appellant


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 5:09-CV-205


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       David Chatman, Mississippi prisoner # 30344, filed a 42 U.S.C. § 1983
lawsuit against several defendants, including Keith Miles,1 for violations of his
constitutional rights while he was a pretrial detainee in 2008.2 Chatman alleged
that Miles, a narcotics officer with the Adams County Sheriff’s Office, used


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           Miles’s last name is correctly spelled “Myles.”
       2
        Miles is the only remaining defendant in the suit. The other defendants were either
dismissed pursuant to a settlement agreement or were granted summary judgment.
    Case: 12-60357     Document: 00512200702      Page: 2   Date Filed: 04/08/2013

                                  No. 12-60357

excessive force against him, resulting in injuries to his neck. The parties
consented to proceed before a magistrate judge (MJ). Miles moved for summary
judgment, asserting, inter alia, that he was entitled to qualified immunity. The
MJ observed that Miles’s version of events was “significantly different from
Chatman’s sworn hearing testimony.” The MJ found that the evidence in the
record raised “questions of fact as to whether Chatman presented a danger to
anyone when he was taken into the room; whether any threat perceived by Miles
was reasonable; whether force was necessary under the circumstances; and
whether the force used was commensurate with the need for force, if any.”
Because “[e]xactly what transpired in the room at the jail remains in dispute,”
and because a jury could find that Miles violated Chatman’s right to be free from
excessive force if Chatman’s version of the events is credited, the MJ concluded
that there were genuine issues of material fact regarding whether Miles was
entitled to qualified immunity. Accordingly, the MJ denied Miles’s motion for
summary judgment.
      Miles filed an interlocutory appeal challenging the denial of his summary
judgment motion based on qualified immunity. The denial of a motion for
summary judgment based upon qualified immunity is a collateral order capable
of immediate review. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). However,
the court’s jurisdiction to review the denial is “significantly limited,” extending
to questions of law only. Kinney v. Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (en
banc). “Whenever the district court denies an official’s motion for summary
judgment predicated upon qualified immunity, the district court can be thought
of as making two distinct determinations, even if only implicitly.” Kinney, 367
F.3d at 346. “First, the district court decides that a certain course of conduct
would, as a matter of law, be objectively unreasonable in light of clearly
established law. Second, the court decides that a genuine issue of fact exists
regarding whether the defendant(s) did, in fact, engage in such conduct.” Id.
“According to the Supreme Court, as well as [this court’s] own precedents, [this

                                        2
    Case: 12-60357      Document: 00512200702      Page: 3   Date Filed: 04/08/2013

                                   No. 12-60357

court] lack[s] jurisdiction to review conclusions of the second type on
interlocutory appeal.” Id. “[The court does], however, have jurisdiction to the
review the first type of determination, the purely legal question whether a given
course of conduct would be objectively unreasonable in light of clearly
established law.” Id. at 347.
      On appeal, Miles argues that the use of force was reasonable and
necessary because Chatman lunged at him and Miles perceived Chatman as
being dangerous to himself or others in the room. He further argues that
Chatman suffered no more than a de minimis injury and that any lingering
problems with his neck were related to a subsequent injury. Miles’s arguments
are directed at the truth of the factual allegations made by Chatman. By
arguing that the force was justified in this case, Miles is essentially challenging
the MJ’s determination that genuine issues of material fact exist regarding
exactly what took place in the room off of the booking room. This is precisely the
type of question that the court lacks jurisdiction to entertain in this interlocutory
appeal. See Kinney, 367 F.3d at 346. Accordingly, the appeal is dismissed for
lack of jurisdiction.
      APPEAL DISMISSED.




                                         3